The Honorable Booker T. Clemons State Representative 3408 South Virginia Street Pine Bluff, Arkansas 71601-7395
Dear Representative Clemons:
I am writing in response to your request for an opinion on the applicable state statutes governing the holding of church property. Specifically, you indicate that a particular church in Pine Bluff (the Indiana Street Missionary Baptist Church), has received some information that the use of church "trustees" is necessary to hold title to church property. Other information available to the church, however, indicates that "[i]n some sections of the country state laws do not require trustees for churches, in other states the churches can only have the protection and rights of corporate bodies through their trustees." You have asked that I "research this matter and provide copies of the Arkansas Statutes pertaining to the office of trustees in a Missionary Baptist Church."
RESPONSE
I am statutorily prohibited from the private practice of law. A.C.A. §25-16-701. I cannot, therefore, advise a particular private organization as to how to safeguard its private financial affairs. I can, however, forward copies of the generally applicable Arkansas statutes, as you have requested. These statutes are A.C.A. §§ 18-11-201 and 18-11-202. I have enclosed copies for your review. The church may wish to consult private counsel to advise it with regard to this matter.
Deputy Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:ECW/cyh